The opinion of the Court was delivered by
Heydeneeldt, Justice.
The rule of law that possession of property is prima facie evidence of ownership, is uniform in its application. The question of the ownership of a vessel, forms no exception.
In this case the vessel was in the possession and under the control of the master. The record does not disclose that she had any other owner. The admissions of the master were therefore admissible in evidence in this suit, to the same effect as if the writ had been against the master himself.
This being the only assignment of error, the judgment is affirmed with costs.
Murray, Chief Justice, and Anderson, Justice, concurred.